10/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: PR 21-0004


                                       PR 21-0004                                     KILD
                                                                                      OCT 15 2021
                                                                                    Bowen
                                                                                  Clerk of Greenwood
                                                                                          Supreme Court
                                                                                     State of
                                                                                              Montana
IN RE THE PETITION OF                                              ORDER
BRIAN LILLETVEDT




      Brian Lilletvedt has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since April 2020.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be adrnitted to the active practice of law in the state of
Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall subrnit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.      (71-,
       DATED this ig day of October, 2021.

                                                 For the Court,




                                                                  Chief Justice